Exhibit 10.3



AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

 

This Amendment No. 2 (this “Amendment No. 2”) to the Purchase Agreement (as
defined below) is made and entered into as of December 5, 2019, by and between
Spherix Incorporated, a Delaware corporation (“Buyer”), and CBM BioPharma, Inc.,
a Delaware corporation (“Seller”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Purchase Agreement.

 

WHEREAS, Buyer and Seller (collectively, the “Parties”) have entered into that
certain Asset Purchase Agreement, dated as of May 15, 2019, as amended by that
certain Amendment No. 1 to Asset Purchase Agreement, dated as of May 30, 2019
(collectively, the “Purchase Agreement”), in the form attached hereto as Exhibit
A;

 

WHEREAS, Section 2.1(b) of the Purchase Agreement provides that Buyer shall
issue shares of Buyer Preferred Stock to Seller to the extent that the issuance
of Buyer Common Stock pursuant to the Purchase Agreement would cause Seller’s
beneficial ownership of Buyer Common Stock immediately following the issuance of
such Buyer Common Stock to exceed 9.99% (such beneficial ownership limitation,
the “Limitation”);

 

WHEREAS, the mutual intent of the Parties was for the asset sale contemplated by
the Purchase Agreement to qualify as a tax-free reorganization within the
meaning of Section 368 of the Internal Revenue Code and the Purchase Agreement
to constitute a plan of reorganization; and

 

WHEREAS, Seller and Buyer, to effect the mutual intent of the Parties, wish to
amend the Purchase Agreement to provide that, in lieu of Buyer Preferred Stock,
the Parties take certain actions in connection therewith.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in accordance with the terms of the Purchase Agreement, the
Parties hereto, intending to be legally bound, do hereby acknowledge and agree
as follows:

 

1.               Amendments to Purchase Agreement. The Parties hereby agree that
the Purchase Agreement is hereby amended as follows:

Section 2.1(b) of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

(b)       pay to Seller an amount equal to Eight Million U.S. Dollars
($8,000,000) (the “Purchase Price”) consisting of (i) an aggregate number of
shares of common stock, par value $0.0001 per share, of Buyer (the “Buyer Common
Stock”) as shall be equal to Seven Million U.S. Dollars ($7,000,000) (the “Stock
Consideration”) consisting of an aggregate number of shares of Buyer Common
Stock equal to the Stock Consideration divided by Buyer Common Stock Price, and
(ii) cash consideration in the amount of One Million U.S. Dollars ($1,000,000)
(the “Cash Consideration Amount”, and together with the Stock Consideration, the
“Purchase Consideration”);



 

 

 

Section 2.1(d) of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

(d)       deposit with the Escrow Agent such number of shares of Buyer Common
Stock as shall equal seven percent (7%) of the Stock Consideration deliverable
to Seller (including any equity securities paid as dividends or distributions
with respect to such shares of Buyer Common Stock, the “Escrow Shares”) to hold
in escrow in a segregated escrow account (the “Escrow Account”) in accordance
with the terms of the Escrow Agreement and this Agreement.

Section 3.3(a) of the Purchase Agreement is hereby amended to delete the
reference to “Preferred Stock Consideration” thereunder.

Section 3.3(c) of the Purchase Agreement is hereby deleted and replaced with
“Intentionally Deleted”.

Sections 5.4, 5.5 and 6.12 of the Purchase Agreement are hereby amended to
remove all references to and provisions relating to “Underlying Shares”.

Section 6.6 of the Purchase Agreement is hereby deleted and replaced with
“Intentionally Deleted”.

Annex I to the Purchase Agreement is hereby amended to remove the definitions of
and all other references to “Buyer Preferred Stock”, “Certificate of
Designation” and “Underlying Shares”, and to delete the reference to “Series L
convertible preferred stock” from the “Qualified Financing” definition.

 

2.               Miscellaneous.

a)               Except as modified by this Amendment No. 2, all terms and
conditions of the Purchase Agreement shall remain in full force and effect and
are hereby in all respects ratified and affirmed. All references in the Purchase
Agreement to the “Agreement” shall be deemed to refer to the Purchase Agreement,
as amended by this Amendment No. 2.

b)               This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. An executed facsimile or electronic .pdf
counterpart of this Amendment No. 2 shall be deemed to be an original for all
purposes.

c)               This Amendment No. 2 shall be governed by and interpreted in
accordance with the laws of the State of Delaware (without giving effect to its
choice of law principles). For purposes of any Action arising out of or in
connection with this Amendment No. 2 or any transaction contemplated hereby,
each of the Parties (a) irrevocably submits to the exclusive jurisdiction and
venue of any state or federal court located within New York County in the State
of New York (or in any appellate courts thereof), (b) agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address shall be effective service of process for any Action with
respect to any matters to which it has submitted to jurisdiction in this Section
2(c), and (c) waives and covenants not to assert or plead, by way of motion, as
a defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of such court, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper or that this
Amendment No. 2 or the subject matter hereof may not be enforced in or by such
court, and hereby agrees not to challenge such jurisdiction or venue by reason
of any offsets or counterclaims in any such Action.



2 

 

 

d)               Each provision of this Amendment No. 2 shall be considered
severable and if for any reason any provision or provisions herein are
determined to be invalid, unenforceable or illegal under any existing or future
law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Amendment No. 2 which are valid,
enforceable and legal.

 

[SIGNATURE PAGES FOLLOW]

 

 

 



3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 as of the day
and year first written above.



  Buyer:       SPHERIX INCORPORATED, a Delaware corporation       By: /s/
Anthony Hayes     Name: Anthony Hayes     Title: Chief Executive Officer



  Seller:       CBM BIOPHARMA, INC., a Delaware corporation       By: /s/ Scott
Wilfong     Name: Scott Wilfong     Title: Chief Executive Officer

 

 

 

 

4 

 



 

 

 

EXHIBIT A

 

Purchase Agreement

 

 

 

 

 

 

 



5 

